UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 0-9341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (801) 264-1060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock, $2.00 par value 8,740,727 Title of Class Number of Shares Outstanding as of May 11, 2010 Class C Common Stock, $.20 par value 9,211,399 Title of Class Number of Shares Outstanding as of May 11, 2010 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company). SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page No. Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three Ended March 31, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three months Ended March 31, 2010 and 2009 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Other Information 34 Signature Page 41 Certifications 42 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets March 31, 2010 December 31, 2009 Investments: Fixed maturity securities, held to maturity, at amortized cost $ 118,670,908 $ 115,832,300 Fixed maturity securities, available for sale, at estimated fair value 1,138,242 1,149,523 Equity securities, available for sale, at estimated fair value 6,335,868 5,786,614 Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $6,806,003 and $6,808,803 for 2010 and 2009, respectively 107,448,010 103,290,076 Real estate held for investment, net of accumulated depreciation and allowances for losses of $4,296,643 and $4,046,272 for 2010 and 2009, respectively 50,855,209 46,901,832 Policy, student and other loans, net of allowances for doubtful accounts 17,590,617 18,145,029 Short-term investments 4,663,950 7,144,319 Accrued investment income 2,248,282 2,072,495 Total investments 308,951,086 300,322,188 Cash and cash equivalents 21,948,270 39,463,803 Mortgage loans sold to investors 52,268,524 39,269,598 Receivables, net 9,603,084 10,873,207 Restricted assets of cemeteries and mortuaries 2,799,083 2,593,413 Cemetery perpetual care trust investments 1,187,297 1,104,046 Receivable from reinsurers 1,108,880 5,776,780 Cemetery land and improvements 11,015,842 10,987,833 Deferred policy and pre-need contract acquisition costs 34,621,910 34,087,951 Property and equipment, net 11,847,822 11,994,284 Value of business acquired 10,031,849 10,252,670 Goodwill 1,075,039 1,075,039 Other 2,947,929 2,776,086 Total Assets $ 469,406,615 $ 470,576,898 See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) March 31, 2010 December 31, 2009 Liabilities and Stockholders' Equity Liabilities Future life, annuity, and other benefits $ 339,423,929 $ 336,343,433 Unearned premium reserve 4,905,218 4,780,645 Bank loans payable 12,906,261 8,656,245 Notes and contracts payable 263,330 283,744 Deferred pre-need cemetery and mortuary contract revenues 13,299,299 13,381,662 Cemetery perpetual care obligation 2,797,629 2,756,174 Accounts payable 2,454,275 2,601,149 Other liabilities and accrued expenses 17,966,109 24,623,535 Income taxes 16,186,547 17,344,869 Total liabilities 410,202,597 410,771,456 Stockholders' Equity Common Stock: Class A: common stock - $2.00 par value; 20,000,000 shares authorized; issued 8,740,549 shares in 2010 and 8,730,227 shares in 2009 17,481,098 17,460,454 Class B: non-voting common stock - $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C: convertible common stock - $0.20 par value; 15,000,000 shares authorized; issued 9,213,182 shares in 2010 and 9,214,211 in 2009 1,842,637 1,842,842 Additional paid-in capital 19,356,458 19,191,606 Accumulated other comprehensive income, net of taxes 1,712,046 1,593,327 Retained earnings 22,227,546 23,178,944 Treasury stock at cost - 1,426,246 Class A shares in 2010 and 1,454,974 Class A shares in 2009 (3,415,767 ) (3,461,731 ) Total stockholders' equity 59,204,018 59,805,442 Total Liabilities and Stockholders' Equity $ 469,406,615 $ 470,576,898 See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended March 31, 2010 2009 Revenues: Insurance premiums and other considerations $ 9,922,893 $ 9,783,718 Net investment income 4,568,195 6,048,002 Net mortuary and cemetery sales 2,901,721 2,970,996 Realized gains (losses) on investments and other assets 364,446 66,046 Mortgage fee income 20,410,834 40,254,194 Other 353,817 369,141 Total revenues 38,521,906 59,492,097 Benefits and expenses: Death benefits 4,834,822 4,532,225 Surrenders and other policy benefits 586,671 515,005 Increase in future policy benefits 3,907,828 3,781,252 Amortization of deferred policy and pre-need acquisition costs and value of business acquired 1,433,055 1,985,305 Selling, general and administrative expenses: Commissions 12,241,258 20,667,813 Salaries 7,277,959 6,885,817 Provision for loan losses and loss reserve 1,020,485 5,320,661 Other 7,749,093 9,157,036 Interest expense 601,367 1,100,127 Cost of goods and services sold-mortuaries and cemeteries 542,282 606,953 Total benefits and expenses 40,194,820 54,552,194 Earning (loss) before income taxes (1,672,914 ) 4,939,903 Income tax benefit (expense) 721,681 (1,706,893 ) Net earnings (loss) $ (951,233 ) $ 3,233,010 Net earnings (loss) per Class A Equivalent common share (1) $ (0.12 ) $ 0.40 Net earnings (loss) per Class A Equivalent common share-assuming dilution (1) $ (0.11 ) $ 0.40 Weighted-average Class A equivalent common share outstanding (1) 8,216,148 8,073,189 Weighted-average Class A equivalent common shares outstanding-assuming dilution (1) 8,445,982 8,073,189 (1)Earnings (loss) per share amounts have been adjusted retroactively for the effect of annual stock dividends.The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common share basis.Net earnings (loss) per common share represent net earnings (loss) per equivalent Class A common share.Net earnings (loss) per Class C common share is equal to one-tenth (1/10) of such amount. See accompanying notes to condensed consolidated financial statements. 5 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2010 2009 Cash flows from operating activities: Net cash provided (used) by operating activities $ (11,435,436 ) $ 1,621,893 Cash flows from investing activities: Securities held to maturity: Purchase-fixed maturity securities (5,086,897 ) (5,146,684 ) Calls and maturities - fixed maturity securities 2,342,945 8,985,769 Securities available for sale: Purchase - equity securities (2,117,658 ) (358,395 ) Sales - equity securities 1,927,415 (40,878 ) Purchase of short-term investments (2,520,901 ) (7,132,079 ) Sales of short-term investments 5,001,270 4,990,964 Sales (Purchase) of restricted assets (189,932 ) 1,837,806 Changes in assets for perpetual care trusts (86,068 ) (40,293 ) Amount received for perpetual care trusts 41,455 24,570 Mortgage, policy, and other loans made (9,740,965 ) (8,173,806 ) Payments received for mortgage, policy and other loans 1,920,767 3,328,002 Purchase of property and equipment (228,507 ) (123,984 ) Disposal of property and equipment (91,000 ) - Purchase of real estate (1,208,419 ) (626,179 ) Sale of real estate 1,121,112 542,500 Net cash used in investing activities (8,915,383 ) (1,932,687 ) Cash flows from financing activities: Annuity contract receipts 2,063,131 2,267,572 Annuity contract withdrawals (3,449,987 ) (3,320,898 ) Repayment of bank loans on notes and contracts (677,858 ) (428,407 ) Proceeds from borrowing on bank loans 4,900,000 2,031,953 Net cash provided by financing activities 2,835,286 550,220 Net change in cash and cash equivalents (17,515,533 ) 239,426 Cash and cash equivalents at beginning of period 39,463,803 19,914,110 Cash and cash equivalents at end of period $ 21,948,270 $ 20,153,536 Non Cash Investing and Financing Activities Mortgage loans foreclosed into real estate $ 4,033,159 $ 6,277,415 See accompanying notes to condensed consolidated financial statements. 6 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to
